Beck, P. J.
We have this day held, in the case of Autry v. Southern Railway Co., that the petition set out no cause of action for contribution, for the reason that that company has paid nothing upon the common obligation, and that it was unnecessary to determine whether the railway company would be entitled to contribution if it had paid more than its share of the common burden. Under that decision, it was also error to overrule the general demurrer of the City of Rome et al. And inasmuch as that judgment is reversed, the other rulings were nugatory, and it is not now .necessary to pass upon the exceptions taken to them.

Judgment reversed.


All the Justices concur.